Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 1 of 13 Page ID #:186



    1

    2

    3

    4

    5

    6

    7

    8                            UNITED STATES DISTRICT COURT
    9           CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
   10
        ROBERT LEONIK,                              CASE NO.: 8:20−cv−01662 JWH-KES
   11
                               Plaintiff,            [Discovery Document: Referred to
   12                                                Magistrate Judge Karen E. Scott]
        v.
   13
      AMERICAN FIRST FINANCE, INC.,
   14 a Kansas corporation; and DOES 1 [PROPOSED] ORDER ON
      through 100, inclusive,          STIPULATED PROTECTIVE
   15                                  ORDER
                         Defendants.
   16

   17

   18             Having considered the parties’ pleadings on file to date, and the parties’
   19   jointly submitted Stipulated Protective Order to govern the handling of information
   20   and materials produced in the course of discovery, or filed with the Court in this
   21   actions, the court determines as follows:
   22   1.        PURPOSES AND LIMITATIONS
   23             Disclosure and discovery activity in this action are likely to involve production
   24   of confidential, proprietary, or private information for which special protection from
   25   public disclosure and from use for any purpose other than prosecuting this litigation
   26   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
   27   to enter the following Stipulated Protective Order. The parties acknowledge that this
   28   Order does not confer blanket protections on all disclosures or responses to discovery

                                                   ORDER ON STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 2 of 13 Page ID #:187



    1   and that the protection it affords from public disclosure and use extends only to the
    2   limited information or items that are entitled to confidential treatment under the
    3   applicable legal principles. The parties further acknowledge, as set forth in Section
    4   12.3, below, that this Stipulated Protective Order does not entitle them to file
    5   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
    6   that must be followed and the standards that will be applied when a party seeks
    7   permission from the court to file material under seal.
    8   2.        DEFINITIONS
    9             2.1   Challenging Party: a Party or Non-Party that challenges the designation
   10   of information or items under this Order.
   11             2.2   “CONFIDENTIAL” Information or Items: information (regardless of
   12   how it is generated, stored or maintained) or tangible things that qualify for protection
   13   under Federal Rule of Civil Procedure 26(c).
   14             2.3   Counsel (without qualifier): Outside Counsel of Record and House
   15   Counsel (as well as their support staff).
   16             2.4   Designating Party: a Party or Non-Party that designates information or
   17   items that it produces in disclosures or in responses to discovery as
   18   “CONFIDENTIAL.”
   19             2.5   Disclosure or Discovery Material: all items or information, regardless of
   20   the medium or manner in which it is generated, stored, or maintained (including,
   21   among other things, testimony, transcripts, and tangible things), that are produced or
   22   generated in disclosures or responses to discovery in this matter.
   23             2.6   Expert: a person with specialized knowledge or experience in a matter
   24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   25   an expert witness or as a consultant in this action.
   26   ///
   27   ///
   28   ///
                                                   2
                                                  ORDER ON STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 3 of 13 Page ID #:188



    1             2.7   House Counsel: attorneys who are employees of a party to this action.
    2   House Counsel does not include Outside Counsel of Record or any other outside
    3   counsel.
    4             2.8   Non-Party: any natural person, partnership, corporation, association, or
    5   other legal entity not named as a Party to this action.
    6             2.9   Outside Counsel of Record: attorneys who are not employees of a party
    7   to this action but are retained to represent or advise a party to this action and have
    8   appeared in this action on behalf of that party or are affiliated with a law firm which
    9   has appeared on behalf of that party.
   10             2.10 Party: any party to this action, including all of its officers, directors,
   11   employees, consultants, retained experts, and Outside Counsel of Record (and their
   12   support staffs).
   13             2.11 Producing Party: a Party or Non-Party that produces Disclosure or
   14   Discovery Material in this action.
   15             2.12 Professional Vendors: persons or entities that provide litigation support
   16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   18   and their employees and subcontractors.
   19             2.13 Protected Material: any Disclosure or Discovery Material that is
   20   designated as “CONFIDENTIAL.”
   21             2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
   22   from a Producing Party.
   23   3.        SCOPE
   24             The protections conferred by this Stipulation and Order cover not only
   25   Protected Material (as defined above), but also (1) any information copied or extracted
   26   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
   27   Protected Material; and (3) any testimony, conversations, or presentations by Parties
   28   or their Counsel that might reveal Protected Material. However, the protections
                                                   3
                                                  ORDER ON STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 4 of 13 Page ID #:189



    1   conferred by this Stipulation and Order do not cover the following information: (a)
    2   any information that is in the public domain at the time of disclosure to a Receiving
    3   Party or becomes part of the public domain after its disclosure to a Receiving Party
    4   as a result of publication not involving a violation of this Order, including becoming
    5   part of the public record through trial or otherwise; and (b) any information known to
    6   the Receiving Party prior to the disclosure or obtained by the Receiving Party after
    7   the disclosure from a source who obtained the information lawfully and under no
    8   obligation of confidentiality to the Designating Party. Any use of Protected Material
    9   at trial shall be governed by a separate agreement or order.
   10   4.        DURATION
   11             Even after final disposition of this litigation, the confidentiality obligations
   12   imposed by this Order shall remain in effect until a Designating Party agrees
   13   otherwise in writing or a court order otherwise directs. Final disposition shall be
   14   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
   15   or without prejudice; and (2) final judgment herein after the completion and
   16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
   17   including the time limits for filing any motions or applications for extension of time
   18   pursuant to applicable law.
   19   5.        DESIGNATING PROTECTED MATERIAL
   20             5.1   Exercise of Restraint and Care in Designating Material for Protection.
   21   Each Party or Non-Party that designates information or items for protection under this
   22   Order must take care to limit any such designation to specific material that qualifies
   23   under the appropriate standards. The Designating Party must designate for protection
   24   only those parts of material, documents, items, or oral or written communications that
   25   qualify – so that other portions of the material, documents, items, or communications
   26   for which protection is not warranted are not swept unjustifiably within the ambit of
   27   this Order.
   28   ///
                                                    4
                                                   ORDER ON STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 5 of 13 Page ID #:190



    1             Mass, indiscriminate, or routinized designations are prohibited. Designations
    2   that are shown to be clearly unjustified or that have been made for an improper
    3   purpose (e.g., to unnecessarily encumber or retard the case development process or to
    4   impose unnecessary expenses and burdens on other parties) expose the Designating
    5   Party to sanctions.
    6             If it comes to a Designating Party’s attention that information or items that it
    7   designated for protection do not qualify for protection, that Designating Party must
    8   promptly notify all other Parties that it is withdrawing the mistaken designation.
    9             5.2   Manner and Timing of Designations. Except as otherwise provided in
   10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   12   under this Order must be clearly so designated before the material is disclosed or
   13   produced. Designation in conformity with this Order requires:
   14                   (a)    for information in documentary form (e.g., paper or electronic
   15   documents, but excluding transcripts of depositions or other pretrial or trial
   16   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
   17   page that contains protected material. If only a portion or portions of the material on
   18   a page qualifies for protection, the Producing Party also must clearly identify the
   19   protected portion(s) (e.g., by making appropriate markings in the margins). A Party
   20   or Non-Party that makes original documents or materials available for inspection need
   21   not designate them for protection until after the inspecting Party has indicated which
   22   material it would like copied and produced. During the inspection and before the
   23   designation, all of the material made available for inspection shall be deemed
   24   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
   25   copied and produced, the Producing Party must determine which documents, or
   26   portions thereof, qualify for protection under this Order. Then, before producing the
   27   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
   28   to each page that contains Protected Material. If only a portion or portions of the
                                                    5
                                                   ORDER ON STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 6 of 13 Page ID #:191



    1   material on a page qualifies for protection, the Producing Party also must clearly
    2   identify the protected portion(s) (e.g., by making appropriate markings in the
    3   margins).
    4                   (b)   for testimony given in deposition or in other pretrial or trial
    5   proceedings, that the Designating Party identify on the record, before the close of the
    6   deposition, hearing, or other proceeding, all protected testimony.
    7                   (c)   for information produced in some form other than documentary
    8   and for any other tangible items, that the Producing Party affix in a prominent place
    9   on the exterior of the container or containers in which the information or item is stored
   10   the legend “CONFIDENTIAL.” If only a portion or portions of the information or
   11   item warrant protection, the Producing Party, to the extent practicable, shall identify
   12   the protected portion(s).
   13             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   14   failure to designate qualified information or items does not, standing alone, waive the
   15   Designating Party’s right to secure protection under this Order for such material.
   16   Upon timely correction of a designation, the Receiving Party must make reasonable
   17   efforts to assure that the material is treated in accordance with the provisions of this
   18   Order.
   19   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   20             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   21   designation of confidentiality at any time. Unless a prompt challenge to a Designating
   22   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
   23   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
   24   litigation, a Party does not waive its right to challenge a confidentiality designation
   25   by electing not to mount a challenge promptly after the original designation is
   26   disclosed.
   27             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
   28   resolution process by providing written notice of each designation it is challenging
                                                  6
                                                 ORDER ON STIPULATED PROTECTIVE ORDER
                                                            CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 7 of 13 Page ID #:192



    1   and describing the basis for each challenge. To avoid ambiguity as to whether a
    2   challenge has been made, the written notice must recite that the challenge to
    3   confidentiality is being made in accordance with this specific paragraph of the
    4   Protective Order. The parties shall attempt to resolve each challenge in good faith and
    5   must begin the process by conferring directly (in voice to voice dialogue; other forms
    6   of communication are not sufficient) within 14 days of the date of service of notice.
    7   In conferring, the Challenging Party must explain the basis for its belief that the
    8   confidentiality designation was not proper and must give the Designating Party an
    9   opportunity to review the designated material, to reconsider the circumstances, and,
   10   if no change in designation is offered, to explain the basis for the chosen designation.
   11   A Challenging Party may proceed to the next stage of the challenge process only if it
   12   has engaged in this meet and confer process first or establishes that the Designating
   13   Party is unwilling to participate in the meet and confer process in a timely manner.
   14             6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
   15   court intervention, the Challenging Party may file a motion challenging a
   16   confidentiality designation at any time if there is good cause for doing so, including a
   17   challenge to the designation of a deposition transcript or any portions thereof. Any
   18   motion brought pursuant to this provision must be accompanied by a competent
   19   declaration affirming that the movant has complied with the meet and confer
   20   requirements imposed by the preceding paragraph.
   21             The burden of persuasion in any such challenge proceeding shall be on the
   22   Designating Party. Frivolous challenges, and those made for an improper purpose
   23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
   24   expose the Challenging Party to sanctions. All parties shall continue to afford the
   25   material in question the level of protection to which it is entitled under the Producing
   26   Party’s designation until the court rules on the challenge.
   27   ///
   28   ///
                                                   7
                                                  ORDER ON STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 8 of 13 Page ID #:193



    1   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
    2             7.1   Basic Principles. A Receiving Party may use Protected Material that is
    3   disclosed or produced by another Party or by a Non-Party in connection with this case
    4   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
    5   Material may be disclosed only to the categories of persons and under the conditions
    6   described in this Order. When the litigation has been terminated, a Receiving Party
    7   must comply with the provisions of section 13 below (FINAL DISPOSITION).
    8             Protected Material must be stored and maintained by a Receiving Party at a
    9   location and in a secure manner that ensures that access is limited to the persons
   10   authorized under this Order.
   11             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   12   otherwise ordered by the court or permitted in writing by the Designating Party, a
   13   Receiving       Party     may    disclose    any       information   or   item   designated
   14   “CONFIDENTIAL” only to:
   15                   (a)     the Receiving Party’s Outside Counsel of Record in this action, as
   16   well as employees of said Outside Counsel of Record to whom it is reasonably
   17   necessary to disclose the information for this litigation;
   18                   (b)     the officers, directors, and employees (including House Counsel)
   19   of the Receiving Party to whom disclosure is reasonably necessary for this litigation;
   20                   (c)     Experts (as defined in this Order) of the Receiving Party to whom
   21   disclosure is reasonably necessary for this litigation;
   22                   (d)     the court and its personnel;
   23                   (e)     court reporters and their staff, professional jury or trial
   24   consultants, mock jurors, and Professional Vendors to whom disclosure is reasonably
   25   necessary for this litigation;
   26                   (f)     during their depositions, witnesses in the action to whom
   27   disclosure is reasonably necessary, unless otherwise agreed by the Designating Party
   28   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                                                     8
                                                    ORDER ON STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 9 of 13 Page ID #:194



    1   depositions that reveal Protected Material must be separately bound by the court
    2   reporter and may not be disclosed to anyone except as permitted under this Stipulated
    3   Protective Order.
    4                   (g)    the author or recipient of a document containing the information
    5   or a custodian or other person who otherwise possessed or knew the information.
    6   8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
    7   OTHER LITIGATION
    8             If a Party is served with a subpoena or a court order issued in other litigation
    9   that compels disclosure of any information or items designated in this action as
   10   “CONFIDENTIAL,” that Party must:
   11                   (a)    promptly notify in writing the Designating Party. Such
   12   notification shall include a copy of the subpoena or court order;
   13                   (b)    promptly notify in writing the party who caused the subpoena or
   14   order to issue in the other litigation that some or all of the material covered by the
   15   subpoena or order is subject to this Protective Order. Such notification shall include
   16   a copy of this Stipulated Protective Order; and
   17                   (c)    cooperate with respect to all reasonable procedures sought to be
   18   pursued by the Designating Party whose Protected Material may be affected.
   19             If the Designating Party timely seeks a protective order, the Party served with
   20   the subpoena or court order shall not produce any information designated in this action
   21   as “CONFIDENTIAL” before a determination by the court from which the subpoena
   22   or order issued, unless the Party has obtained the Designating Party’s permission. The
   23   Designating Party shall bear the burden and expense of seeking protection in that court
   24   of its confidential material – and nothing in these provisions should be construed as
   25   authorizing or encouraging a Receiving Party in this action to disobey a lawful
   26   directive from another court.
   27   ///
   28   ///
                                                    9
                                                   ORDER ON STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 10 of 13 Page ID #:195



    1   9.        A   NON-PARTY’S       PROTECTED         MATERIAL        SOUGHT        TO    BE
    2   PRODUCED IN THIS LITIGATION
    3                  (a)   The terms of this Order are applicable to information produced by
    4   a Non-Party in this action and designated as “CONFIDENTIAL.” Such information
    5   produced by Non-Parties in connection with this litigation is protected by the
    6   remedies and relief provided by this Order. Nothing in these provisions should be
    7   construed as prohibiting a Non-Party from seeking additional protections.
    8                  (b)   In the event that a Party is required, by a valid discovery request,
    9   to produce a Non-Party’s confidential information in its possession, and the Party is
   10   subject to an agreement with the Non-Party not to produce the Non-Party’s
   11   confidential information, then the Party shall:
   12                        (1)   promptly notify in writing the Requesting Party and the
   13   Non-Party that some or all of the information requested is subject to a confidentiality
   14   agreement with a Non-Party;
   15                        (2)   promptly provide the Non-Party with a copy of the
   16   Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
   17   reasonably specific description of the information requested; and
   18                        (3)   make the information requested available for inspection by
   19   the Non-Party.
   20                  (d)   If the Non-Party fails to object or seek a protective order from this
   21   court within 14 days of receiving the notice and accompanying information, the
   22   Receiving Party may produce the Non-Party’s confidential information responsive to
   23   the discovery request. If the Non-Party timely seeks a protective order, the Receiving
   24   Party shall not produce any information in its possession or control that is subject to
   25   the confidentiality agreement with the Non-Party before a determination by the court.
   26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   27   of seeking protection in this court of its Protected Material.
   28   ///
                                                  10
                                                 ORDER ON STIPULATED PROTECTIVE ORDER
                                                            CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 11 of 13 Page ID #:196



    1   10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    3   Protected Material to any person or in any circumstance not authorized under this
    4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    6   to retrieve all unauthorized copies of the Protected Material, and (c) inform the person
    7   or persons to whom unauthorized disclosures were made of all the terms of this Order.
    8   11.           INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    9   PROTECTED MATERIAL
   10             When a Producing Party gives notice to Receiving Parties that certain
   11   inadvertently produced material is subject to a claim of privilege or other protection,
   12   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   13   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   14   may be established in an e-discovery order that provides for production without prior
   15   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   16   parties reach an agreement on the effect of disclosure of a communication or
   17   information covered by the attorney-client privilege or work product protection, the
   18   parties may incorporate their agreement in the stipulated protective order submitted
   19   to the court.
   20   12.       MISCELLANEOUS
   21             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   22   person to seek its modification by the court in the future.
   23             12.2 Right to Assert Other Objections. By stipulating to the entry of this
   24   Protective Order no Party waives any right it otherwise would have to object to
   25   disclosing or producing any information or item on any ground not addressed in this
   26   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   27   ground to use in evidence of any of the material covered by this Protective Order.
   28   ///
                                                    11
                                                   ORDER ON STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 12 of 13 Page ID #:197



    1             12.3 Filing Protected Material. Without written permission from the
    2   Designating Party or a court order secured after appropriate notice to all interested
    3   persons, a Party may not file in the public record in this action any Protected Material.
    4   A Party that seeks to file under seal any Protected Material must comply with Civil
    5   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
    6   order authorizing the sealing of the specific Protected Material at issue. Pursuant to
    7   Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
    8   the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
    9   entitled to protection under the law. If a Receiving Party's request to file Protected
   10   Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then
   11   the Receiving Party may file the information in the public record pursuant to Civil
   12   Local Rule 79-5(e) unless otherwise instructed by the court.
   13   13.       FINAL DISPOSITION
   14             Within 60 days after the final disposition of this action, as defined in paragraph
   15   4, each Receiving Party must return all Protected Material to the Producing Party or
   16   destroy such material. As used in this subdivision, “all Protected Material” includes
   17   all copies, abstracts, compilations, summaries, and any other format reproducing or
   18   capturing any of the Protected Material. Whether the Protected Material is returned
   19   or destroyed, the Receiving Party must submit a written certification to the Producing
   20   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
   21   deadline that (1) identifies (by category, where appropriate) all the Protected Material
   22   that was returned or destroyed and (2) affirms that the Receiving Party has not
   23   retained any copies, abstracts, compilations, summaries or any other format
   24   reproducing or capturing any of the Protected Material. Notwithstanding this
   25   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
   26   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
   27   deposition and trial exhibits, expert reports, attorney work product, and consultant
   28   and expert work product, even if such materials contain Protected Material. Any such
                                                     12
                                                    ORDER ON STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
Case 8:20-cv-01662-JWH-KES Document 30 Filed 03/31/21 Page 13 of 13 Page ID #:198



    1   archival copies that contain or constitute Protected Material remain subject to this
    2   Protective Order as set forth in Section 4 (DURATION).
    3

    4             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    5

    6   Dated: March 31, 2021
                                              HON. KAREN E. SCOTT
    7                                         UNITED STATES MAGISTRATE JUDGE
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               13
                                              ORDER ON STIPULATED PROTECTIVE ORDER
                                                         CASE NO. 8:20-cv-01662 JWH-KES
        45285412 v1
